UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7229



SYLVESTER LEE PANNELL,

                  Petitioner - Appellant,

          v.


COMMONWEALTH OF VIRGINIA,

                  Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00600-sgw)


Submitted:     March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Lee Pannell, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sylvester    Lee       Pannell   seeks   to    appeal   the   district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition.                 We

dismiss the appeal for lack of jurisdiction.

           In civil cases in which the United States is not a party,

parties have thirty days after the entry of the district court’s

final judgment or order to file a notice of appeal.                 See Fed. R.

App. P. 4(a)(1)(A).     A district court may extend the time to file

a notice of appeal if a party moves for an extension within thirty

days after expiration of the original appeal period and the party

has shown excusable neglect or good cause warranting an extension.

See Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d

899, 900-01 (4th Cir. 1989). Moreover, a district court may reopen

the time to file an appeal if it finds: (i) the moving party did

not receive notice of the entry of judgment within twenty-one days

of entry; (ii) the motion to reopen is filed within 180 days after

the judgment is entered or within seven days after the movant

receives notice of entry, whichever is earlier; and (iii) no party

would be prejudiced.     See Fed. R. App. P. 4(a)(6).            The time period

within   which   to   file    a    notice   of   appeal    is   “‘mandatory   and

jurisdictional.’”     Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978).

           The district court’s order dismissing Pannell’s § 2254

petition was entered on April 3, 2007. Pannell therefore had until


                                      - 2 -
May 3, 2007 to file his notice of appeal.         Pannell’s notice of

appeal was not filed until August 16, 2007.        Although Pannell’s

notice of appeal asks for another opportunity to appeal his case,

Pannell did not timely move for an extension of time or for a

reopening of the time to file a notice of appeal.     See Fed. R. App.

P.   4(a).   Accordingly,   we   dismiss   his   appeal   for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                                DISMISSED




                                 - 3 -